Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-5: Figs. 1-5 disclose a first embodiment.
Species II, Figs. 6-8: Figs. 6-8 disclose a second embodiment. In the first illustrative embodiment (in FIG. 2), the wiring 40 extends toward the one side in the perpendicular direction from an end of the individual electrode 34 parallel to the arrangement direction. In the second illustrative embodiment (in FIG. 6), the wiring 40 extends toward the one side in the perpendicular direction from an end of the individual electrode 34 parallel to the perpendicular direction. As depicted in FIG. 6, the wiring 40 includes a first portion and a second portion. The first portion extends toward the other side in the arrangement direction from an other-side end of the individual electrode 34 in the arrangement direction. The other-side end of the individual electrode 34 in the arrangement direction is parallel to the perpendicular direction. The second portion extends toward the one side in the perpendicular direction from an end of the first portion. In the second illustrative embodiment, a first common electrode 232 (e.g., the first electrode) has the same pattern as a second common electrode 236 (e.g., the second electrode), as depicted in FIG. 6. As depicted in FIG. 8, in the thickness direction, the first portion of the wiring 40 extends from the individual electrode 34 toward the diaphragm 31. The second portion of the wiring 40 is located at the same level as the first common electrode 232 in the thickness direction. The second portion of the wiring 40 is spaced from the first common electrode 232.  In the first illustrative embodiment (in FIG. 2), each first contact 51 overlaps, in the perpendicular direction, with a region between the individual electrodes 34 adjacent to each other in the arrangement direction. In the second illustrative embodiment (in FIG. 6), each first contact 251 overlaps, in the perpendicular direction, with a region of the respective individual electrode 34.
Species III, Figs. 9-10: Figs. 9-10 disclose a third embodiment. In the third illustrative embodiment (in FIG. 9), a first contact 351 overlaps, in the perpendicular direction, with regions (e.g., widths) of the individual electrode 34 and the fourth contact 54, unlike the second illustrative embodiment (in FIG. 6) in which the first contact 251 overlaps, in the perpendicular direction, with the region of the individual electrode 34. The first contact 351 in the third illustrative embodiment (in FIG. 9) is longer in the arrangement direction than the first contact 251 in the second illustrative embodiment (in FIG. 6). The first contact 351 has a trapezoid shape in a plane perpendicular to the thickness direction. A longer base of the trapezoid extends across the regions (e.g., the widths) of the individual electrode 34 and the fourth contact 54 in the arrangement direction. In the third illustrative embodiment, a first common electrode 332 (e.g., a first electrode) has the same pattern as a second common electrode 336 (e.g., a second electrode) as depicted in FIG. 9. Wirings 90 of the third illustrative embodiment as depicted in FIG. 9 have the same or similar configuration as the wirings 90 of the second illustrative embodiment as depicted in FIG. 6. As described above, in the third illustrative embodiment (in FIG. 9), the first contact 351 overlaps, in the perpendicular direction, with the regions of the individual electrode 34 and the fourth contact 54. The first contact 351 of the third illustrative embodiment has a greater area than the first contact 251 of the second illustrative embodiment. This configuration may maintain an area for the first contact 351, and may reduce a voltage drop as compared with the configuration of the first contact 251.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813